Citation Nr: 1527866	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  11-05 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cervical cancer and hysterectomy.

2.  Entitlement to service connection for residuals of small bowel obstruction, to include as secondary to cervical cancer and hysterectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from October 1998 to March 1999, with additional service in the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction rests with the RO in Houston, Texas, from which the appeal was certified.  The appellant and her spouse testified at a March 2014 Board hearing, a transcript of which is of record.

In August 2014 and April 2015, the Board remanded the appellant's claims for additional development.  Pursuant to the August 2014 and April 2015 remand directives, the Agency of Original Jurisdiction (AOJ) provided an examination and obtained medical opinions to determine the nature and etiology of the appellant's cervical cancer and readjudicated the claims.  Review of the record shows substantial compliance with the remand directives, and thus, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The appellant's only period of service was ACDUTRA from October 1998 to March 1999.

2.  The competent evidence of record does not establish that the appellant's cervical cancer was diagnosed or otherwise had its onset during her period of ACDUTRA.

3.  The competent evidence of record does not establish that the appellant's small bowel obstruction was diagnosed or otherwise had its onset during her period of ACDUTRA, or is due to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical cancer and hysterectomy have not been met.  38 U.S.C.A. §§ 101 (22), (24), 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.6 (2014).

2.  The criteria for service connection for residuals of small bowel obstruction, to include as secondary to cervical cancer and hysterectomy, have not been met.  38 U.S.C.A. §§ 101 (22), (24), 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.6 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  The record shows that pursuant to the duty to notify, VA provided proper notice in November 2009, prior to the RO's initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist, the appellant's service treatment records (STRs) and identified private medical records have been obtained; she has not identified any VA treatment records pertinent to her appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, VA provided an examination and obtained medical opinions in September 2014 and April 2015.

As acknowledged previously, the appellant was afforded a hearing before the undersigned VLJ in which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence and asked questions directed at identifying whether the appellant meets the criteria for service connection for the claimed conditions.  Accordingly, the appellant is not shown to be prejudiced on this basis.  Finally, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds that no further notice or assistance to the appellant is required for a fair adjudication of her claim, all necessary development has been accomplished, and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Generally, "[i]n order to qualify for VA benefits, a claimant  . . . [must be] a 'veteran.'"  Cropper v. Brown, 6 Vet. App. 450, 452 (1994); see D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).  A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014).  The term "active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2014); Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). 

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term 'Reserve' means a member of a reserve component of one of the Armed Forces.  38 U.S.C.A. § 101(26). 

When a claim is based on a period of ACDUTRA, in order to establish entitlement to benefits, there must be some evidence that the disability for which service connection is being sought was "'incurred or aggravated' during the relevant period of service."  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010) (quoting 38 U.S.C.A. § 101(24)(B); Acciola v. Peake, 22 Vet. App. 320, 324 (2008); and McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 466, 469-70   ("if a claim relates to period of ACDUTRA, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").

The Board notes that veterans who serve on regular active duty are entitled to several presumptions-such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries that undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service-to assist them in substantiating their service connection claims.  38 U.S.C.A. §§ 1111, 1112, 1153 (West 2014); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2014).  However, where a claim is based on a period of ACDUTRA, the claimant "can never be entitled to the presumption of service connection" because "[b]y definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service."  Smith, 24 Vet. App. at 47.  "By contrast, for a claimant whose claim is based on a period of ACDUTRA to establish entitlement to benefits, there must be some evidence that his or her condition was 'incurred or aggravated' during the relevant period of service."  Id.

In her July 2010 notice of disagreement and February 2011 substantive appeal (VA Form 9), the appellant indicated her belief that she was entitled to the presumption under 38 C.F.R. § 3.307 concerning the onset of chronic disease within one year of a period of active duty service.  However, her Department of Defense Form DD-214, Armed Forces of the United States Report of Transfer of Discharge, reflects that she had only initial active duty for training (IADT) from October 1998 to March 1999.  Active service includes any period of ACDUTRA (including full-time duty in the Armed Forces performed by the Reserves for training purposes) during which the individual was disabled from a disease or an injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a), (c).  Thus, service connection can only be granted if the record establishes that the claimed conditions were diagnosed during or otherwise had their onset during her period of ACDUTRA.

In a May 2015 statement, the appellant claimed that stress she experienced during her period of ACDUTRA caused or aggravated the development of cancer.  She claims that aggravated menstrual symptoms, to include heavy bleeding, and weight loss she experienced during ACDUTRA constituted the onset of the disease process that ultimately led to cervical cancer, which was diagnosed in December 1999.  Although these symptoms are not documented in her STRs, such symptoms are of an intimate nature and the appellant is competent to report that she experienced them.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In addition, the appellant claims that her 2004 small bowel obstruction was the direct or proximate result of the radiation and chemotherapy she received as treatment for cervical cancer, as well as the resulting internal scar tissue.  June 2004 non-VA treatment records document an impression of "partial intestinal obstruction secondary to multifactorial origin consisting of adhesions from prior hysterectomy and internal-external beam radiation."

The only competent evidence of record that addresses the relationship between the appellant's service and her cervical cancer are a September 2014 VA examination report and medical opinion and an April 2015 medical opinion.

In September 2014, an examiner reviewed the appellant's relevant medical history, including her STRs, and noted a diagnosis of stage IB-2 cervical cancer, which was first shown in a January 2000 cervical biopsy, and a May 2000 total abdominal hysterectomy.  The examiner reported that the appellant's cancer condition resulted in persistent small bowel obstruction and adhesions, and necessitated laparotomy with lysis of adhesions and small bowel resection with primary anastomosis in June 2004.

Noting that the appellant's January 2000 cervical biopsy showed cancer ten months after the appellant's period of ACDUTRA, the examiner reported that the preponderance of medical literature does not support the development of stage IB-2 cervical cancer (squamous cell carcinoma) over the course of months.  In support of this opinion, the examiner noted that medical literature indicates that squamous cell carcinoma of the cervix is generally slow growing and will take up to three to five years to develop.  The examiner concluded, therefore, that it is less likely than not that the appellant's cervical cancer was incurred in or caused by an event, illness, or injury during military service.

In April 2015, another VA clinician opined that based on the fact that there are no medical visits for heavy bleeding or weight loss during service, the fact that it is not uncommon for new recruits to lose weight while in military training due to increased physical activity and long work days, the fact that bleeding can occur with cervical cancer as well with other gynecological maladies, and the fact that medical literature shows that cervical cancer is typically slow growing and symptoms increase over time, it is less likely than not that the appellant's diagnosed cervical cancer was aggravated beyond its normal progression by her time in service.

The Board finds that the September 2014 and April 2015 medical opinions are adequate because the reviewing clinicians considered the relevant history of the appellant's claimed disabilities, provided sufficiently detailed descriptions of those disabilities, and provided analysis to support their opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Additionally, although the appellant has asserted that there is a causal relationship between her period of service and her cervical cancer, the Board finds that she is not competent to provide evidence pertaining to complex medical issues such as the etiology of this condition.  Jandreau, 492 F.3d at 1376-77; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether a disorder is due to or related to service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau, 492 F.3d at n.4.  Thus, the Board finds that there is no competent evidence of record that demonstrates that there is a nexus between the appellant's service and her cervical cancer, and service connection is not warranted.

Accordingly, the Board also finds that service is not warranted for residuals of small bowel obstruction, as the competent evidence of record indicates that the appellant's small bowel obstruction was caused by treatment that was undertaken to treat a nonservice-connected condition-cervical cancer.  See 38 C.F.R. § 3.310 (a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected).

For the foregoing reasons, the Board finds that the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cervical cancer and hysterectomy is denied.

Service connection for residuals of small bowel obstruction, to include as secondary to cervical cancer and hysterectomy, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


